

MORTGAGE LOAN PURCHASE AGREEMENT
 
This is a Mortgage Loan Purchase Agreement (this “Agreement”), dated January 25,
2007, among RESIDENTIAL FUNDING COMPANY, LLC, a Delaware limited liability
company (“RFC”), CARRINGTON SECURITIES, LP, a Delaware limited partnership (the
“Seller”), and STANWICH ASSET ACCEPTANCE COMPANY, L.L.C., a Delaware limited
liability company (the “Purchaser”).
 
Preliminary Statement
 
The Seller intends to sell the Mortgage Loans (as hereinafter identified) to the
Purchaser on the terms and subject to the conditions set forth in this
Agreement. The Purchaser intends to deposit the Mortgage Loans into a mortgage
pool comprising the Trust Fund. The Trust Fund will be evidenced by a single
series of mortgage pass-through certificates designated as Carrington Mortgage
Loan Trust, Series 2007-RFC1 Asset-Backed Pass-Through Certificates (the
“Certificates”). The Certificates will consist of eighteen classes of
certificates and will be issued pursuant to a Pooling and Servicing Agreement,
dated as of January 1, 2007 (the “Pooling and Servicing Agreement”), among the
Purchaser as depositor, RFC as servicer (the “Servicer”), and Wells Fargo Bank,
N.A. as trustee (the “Trustee”). Capitalized terms used but not defined herein
shall have the meanings set forth in the Pooling and Servicing Agreement.
 
The parties hereto agree as follows:
 
Section 1. Agreement to Purchase. The Seller agrees to sell and the Purchaser
agrees to purchase, on or before January 25, 2007 (the “Closing Date”), certain
adjustable-rate and fixed-rate, interest-only, balloon and fully-amortizing,
first lien and second lien, closed-end, subprime mortgage loans purchased by the
Seller from RFC (the “Mortgage Loans”), having a scheduled principal balance as
of the close of business on January 1, 2007 (the “Cut-off Date”) of
approximately $886,526,948 (the “Closing Balance”), after giving effect to all
payments due on the Mortgage Loans on or before the Cut-off Date, whether or not
received including the right to any Prepayment Charges payable by the related
Mortgagors in connection with any Principal Prepayments on the Mortgage Loans,
on a servicing-retained basis.
 
Section 2. Mortgage Loan Schedule. The Purchaser and the Seller have agreed upon
which of the Mortgage Loans are to be purchased by the Purchaser pursuant to
this Agreement and the Seller will prepare or cause to be prepared on or prior
to the Closing Date a final schedule (the “Closing Schedule”) that shall
describe such Mortgage Loans and set forth all of the Mortgage Loans to be
purchased under this Agreement, including the Prepayment Charges. The Closing
Schedule will conform to the requirements set forth in this Agreement and, with
respect to the Mortgage Loans subject to this Agreement, to the definition of
“Mortgage Loan Schedule” under the Pooling and Servicing Agreement. The Closing
Schedule shall be used as part of the Mortgage Loan Schedule under the Pooling
and Servicing Agreement and shall be based on information provided by RFC.
 
Section 3. Consideration.
 
(a) In consideration for the Mortgage Loans to be purchased hereunder, the
Purchaser shall, as described in Section 8, pay to or upon the order of the
Seller in immediately available funds an amount (the “Purchase Price”) equal to
(i) the net sale proceeds of the Class A Certificates and the Mezzanine
Certificates (other than the Class M-10 Certificates) and (ii) the Class M-10
Certificates, the Class CE Certificates and the Class P Certificates.
 
 

--------------------------------------------------------------------------------

 
 
(b) The Purchaser or any assignee, transferee or designee of the Purchaser shall
be entitled to all scheduled payments of principal due after the Cut-off Date,
all other payments of principal due and collected after the Cut-off Date, and
all payments of interest on the Mortgage Loans allocable to the period after the
Cut-off Date. All scheduled payments of principal and interest due on or before
the Cut-off Date and collected after the Cut-off Date shall belong to RFC.
 
(c) Pursuant to the Pooling and Servicing Agreement, the Purchaser will assign
all of its right, title and interest in and to the Mortgage Loans, together with
its rights under this Agreement, to the Trustee for the benefit of the
Certificateholders.
 
Section 4. Transfer of the Mortgage Loans.
 
(a) Possession of Mortgage Files. The Seller does hereby sell, and in connection
therewith hereby assigns, to the Purchaser, effective as of the Closing Date,
without recourse but subject to the terms of this Agreement, all of its right,
title and interest in, to and under the Mortgage Loans, including the related
Prepayment Charges. The contents of each Mortgage File not delivered to the
Purchaser or to any assignee, transferee or designee of the Purchaser on or
prior to the Closing Date are and shall be held in trust by the Seller for the
benefit of the Purchaser or any assignee, transferee or designee of the
Purchaser. Upon the sale of the Mortgage Loans, the ownership of each Mortgage
Note, the related Mortgage and the other contents of the related Mortgage File
is vested in the Purchaser and the ownership of all records and documents with
respect to the related Mortgage Loan prepared by or that come into the
possession of the Seller on or after the Closing Date shall immediately vest in
the Purchaser and shall be delivered immediately to the Purchaser or as
otherwise directed by the Purchaser.
 
(b) Delivery of Mortgage Loan Documents. The Seller will, on or prior to the
Closing Date, deliver or cause to be delivered to the Purchaser or any assignee,
transferee or designee of the Purchaser each of the following documents for each
Mortgage Loan:
 
(i) the original Mortgage Note, endorsed in blank or in the following form “Pay
to the order of Wells Fargo Bank, N.A., as Trustee under the applicable
agreement, without recourse,” with all prior and intervening endorsements
showing a complete chain of endorsement from the originator to the Person so
endorsing to the Trustee;
 
(ii) the original Mortgage (noting the presence of the MIN of the Mortgage Loan
and language indicating that the Mortgage Loan is a MOM Loan if the Mortgage
Loan is a MOM Loan) with evidence of recording thereon, and the original
recorded power of attorney, if the Mortgage was executed pursuant to a power of
attorney, with evidence of recording thereon;
 
(iii) unless the Mortgage Loan is registered on the MERS® System, an original
Assignment in blank;
 
-2-

--------------------------------------------------------------------------------

 
 
(iv) the original recorded Assignment or Assignments showing a complete chain of
assignment from the originator to the Person assigning the Mortgage to the
Trustee (or to MERS if the Mortgage Loan is registered on the MERS® System and
noting the presence of MIN) as contemplated by the immediately preceding clause
(iii); and
 
(v) the original or copies of each assumption, modification or substitution
agreement, if any.
 
With respect to a maximum of approximately 2.0% of the Original Mortgage Loans,
by outstanding principal balance of the Original Mortgage Loans as of the
Cut-off Date, if any original Mortgage Note referred to in Section 4(b)(i) above
cannot be located, the obligations of the Seller to deliver such documents shall
be deemed to be satisfied upon delivery to the Purchaser of a photocopy of such
Mortgage Note, if available, with a lost note affidavit substantially in the
form of Exhibit H attached to the Pooling and Servicing Agreement. If any of the
original Mortgage Notes for which a lost note affidavit was delivered to the
Purchaser is subsequently located, such original Mortgage Note shall be
delivered to the Purchaser within three Business Days.
 
If any of the documents referred to in Sections 4(b)(ii), (iii) or (iv) above
has, as of the Closing Date, been submitted for recording but either (x) has not
been returned from the applicable public recording office or (y) has been lost
or such public recording office has retained the original of such document, the
obligations of the Seller to deliver such documents shall be deemed to be
satisfied upon (1) delivery to the Purchaser of a copy of each such document
certified by RFC in the case of (x) above or the applicable public recording
office in the case of (y) above to be a true and complete copy of the original
that was submitted for recording and (2) if such copy is certified by RFC,
delivery to the Purchaser promptly upon receipt thereof of either the original
or a copy of such document certified by the applicable public recording office
to be a true and complete copy of the original. Notice shall be provided to the
Purchaser and the Trustee by the Seller if delivery pursuant to clause (2) above
will be made more than 180 days after the Closing Date. The Seller shall deliver
or cause to be delivered to the Purchaser promptly upon receipt thereof any
other original documents constituting a part of a Mortgage File received with
respect to any Mortgage Loan, including, but not limited to, any original
documents evidencing an assumption or modification of any Mortgage Loan.
 
Except with respect to any Mortgage Loan for which MERS is identified on the
Mortgage, the Seller shall (at the expense of RFC) promptly (within sixty
Business Days following the later of the Closing Date and the date of receipt by
the Seller of the recording information for a Mortgage, but in no event later
than ninety days following the Closing Date) submit or cause to be submitted for
recording, at no expense to the Trust Fund, the Trustee or the Purchaser, in the
appropriate public office for real property records, each Assignment referred to
in Sections 4(b)(iii) and (iv) above and the Seller shall execute each original
Assignment or cause each original Assignment to be executed in the following
form: “Wells Fargo Bank, N.A., as Trustee under the applicable agreement.” In
the event that any such Assignment is lost or returned unrecorded because of a
defect therein, the Seller shall promptly prepare or cause to be prepared a
substitute Assignment or cure or cause to be cured such defect, as the case may
be, and thereafter cause each such Assignment to be duly recorded.
 
-3-

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, however, for administrative convenience and
facilitation of servicing and to reduce closing costs, the Assignments shall not
be required to be submitted for recording (except with respect to any Mortgage
Loan located in Maryland) unless the Trustee or the Purchaser receives notice
that such failure to record would result in a withdrawal or a downgrading by any
Rating Agency of the rating on any Class of Certificates; provided, however, the
Seller shall submit or cause to be submitted each Assignment for recording in
the manner described above, except with respect to any Mortgage Loan for which
MERS is identified on the Mortgage, at the expense of RFC and at no expense to
the Trust Fund or the Trustee, upon the earliest to occur of: (i) written
direction by Holders of Certificates entitled to at least 25% of the Voting
Rights, (ii) the occurrence of a Servicer Event of Default, (iii) the occurrence
of a bankruptcy, insolvency or foreclosure relating to the Servicer, (iv) the
occurrence of a servicing transfer as described in Section 7.02 of the Pooling
and Servicing Agreement, (v) with respect to any one Assignment, the occurrence
of a bankruptcy, insolvency or foreclosure relating to the Mortgagor under the
related Mortgage and (vi) any Mortgage Loan that is 90 days or more delinquent.
Upon receipt of written notice that recording of the Assignments is required
pursuant to one or more of the conditions set forth in the preceding sentence,
the Seller shall be required to deliver such Assignments or shall cause such
Assignments to be delivered within 30 days following receipt of such notice.
 
Each original document relating to a Mortgage Loan which is not delivered to the
Purchaser or its assignee, transferee or designee, if held by the Seller, shall
be so held for the benefit of the Purchaser, its assignee, transferee or
designee.
 
(c) Acceptance of Mortgage Loans. The documents delivered pursuant to Section
4(b) hereof shall be reviewed by the Purchaser or any assignee, transferee or
designee of the Purchaser at any time before or after the Closing Date (and with
respect to each document permitted to be delivered after the Closing Date,
within seven days of its delivery) to ascertain that all required documents have
been executed and received and that such documents relate to the Mortgage Loans
identified on the Mortgage Loan Schedule.
 
(d) Transfer of Interest in Agreements. The Purchaser has the right to assign
its interest under this Agreement, in whole or in part, to the Trustee, as may
be required to effect the purposes of the Pooling and Servicing Agreement,
without the consent of the Seller or RFC, and the assignee shall succeed to the
rights and obligations hereunder of the Purchaser. Any expense reasonably
incurred by or on behalf of the Purchaser or the Trustee in connection with
enforcing any obligations of the Seller or RFC under this Agreement will be
promptly reimbursed by the Seller or RFC, as applicable.
 
(e) Examination of Mortgage Files. Prior to the Closing Date, the Seller shall
either (i) deliver in escrow to the Purchaser, or to any assignee, transferee or
designee of the Purchaser for examination, the Mortgage File pertaining to each
Mortgage Loan or (ii) make such Mortgage Files available to the Purchaser or to
any assignee, transferee or designee of the Purchaser for examination. Such
examination may be made by the Purchaser or the Trustee, and their respective
designees, upon reasonable notice to the Seller during normal business hours
before the Closing Date and within 60 days after the Closing Date. If any such
person makes such examination prior to the Closing Date and identifies any
Mortgage Loans that do not conform to the requirements of the Purchaser as
described in this Agreement, such Mortgage Loans shall be deleted from the
Closing Schedule. The Purchaser may, at its option and without notice to the
Seller, purchase all or part of the Mortgage Loans without conducting any
partial or complete examination. The fact that the Purchaser or any person has
conducted or has failed to conduct any partial or complete examination of the
Mortgage Files shall not affect the rights of the Purchaser or any assignee,
transferee or designee of the Purchaser to demand repurchase or other relief as
provided herein or under the Pooling and Servicing Agreement.
 
-4-

--------------------------------------------------------------------------------

 
 
Section 5. Representations, Warranties and Covenants of RFC and the Seller.
 
(a) RFC hereby represents and warrants to the Seller and the Purchaser, as of
the date hereof and as of the Closing Date, and covenants, that:
 
(i) RFC is duly organized, validly existing and in good standing under the laws
of the state of Delaware and is and will remain in compliance with the laws of
each state in which any Mortgaged Property is located to the extent necessary to
ensure the enforceability of each Mortgage Loan and the servicing of the
Mortgage Loan in accordance with the terms of this Agreement. No licenses or
approvals obtained by RFC have been suspended or revoked by any court,
administrative agency, arbitrator or governmental body and no proceedings are
pending which might result in such suspension or revocation;
 
(ii) RFC has the full power and authority to hold each Mortgage Loan, to sell
each Mortgage Loan, and to execute, deliver and perform, and to enter into and
consummate, all transactions contemplated by this Agreement. RFC has duly
authorized the execution, delivery and performance of this Agreement, has duly
executed and delivered this Agreement, and this Agreement, assuming due
authorization, execution and delivery by the Purchaser, constitutes a legal,
valid and binding obligation of RFC, enforceable against it in accordance with
its terms except to the extent that (i) the enforceability thereof may be
limited by bankruptcy, insolvency, moratorium, receivership, reorganization, or
other similar laws relating to creditors’ rights generally and (ii) the remedy
of specific performance and injunctive relief and other forms of equitable
relief may be subject to the equitable defenses and to the discretion of the
court before which any proceeding therefore may be brought;
 
(iii) The execution and delivery of this Agreement by RFC and the performance of
and compliance with the terms of this Agreement will not violate RFC’s
certificate of formation or limited liability company agreement or constitute a
material default under or result in a material breach or acceleration of, any
material contract, agreement or other instrument to which RFC is a party or
which may be applicable to RFC or its assets;
 
(iv) RFC is not in violation of, and the execution and delivery of this
Agreement by RFC and its performance and compliance with the terms of this
Agreement will not constitute a violation with respect to, any order or decree
of any court or any order or regulation of any federal, state, municipal or
governmental agency having jurisdiction over RFC or its assets, which violation
might have consequences that would materially and adversely affect the condition
(financial or otherwise) or the operation of RFC or its assets or might have
consequences that would materially and adversely affect the performance of its
obligations and duties hereunder;
 
-5-

--------------------------------------------------------------------------------

 
 
(v) RFC does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant of RFC contained in this Agreement;
 
(vi) There are no actions or proceedings against, or investigations of, RFC
before any court, administrative or other tribunal (A) that might prohibit its
entering into this Agreement, (B) seeking to prevent the consummation of the
transactions contemplated by this Agreement or (C) that might prohibit or
materially and adversely affect the performance by RFC of its obligations under,
or the validity or enforceability of, this Agreement;
 
(vii) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by RFC
of, or compliance by RFC with, this Agreement or the consummation of the
transactions contemplated by this Agreement, except for such consents,
approvals, authorizations or orders, if any, that have been obtained prior to
the Closing Date;
 
(viii) The consummation of the transactions contemplated by this Agreement are
in the ordinary course of business of RFC; and
 
(ix) Neither this Agreement nor any written statement, report or other document
prepared and furnished by RFC pursuant to this Agreement or in connection with
the transactions contemplated hereby contains any untrue statement of material
fact;
 
(x) RFC has serviced the Mortgage Loans in accordance with the terms of the
Master Mortgage Loan Purchase and Servicing Agreement between RFC as a Seller
and Carrington Securities, LP dated as of December 28, 2006 (the “Whole Loan
Agreement”), and complied with all covenants and obligations thereunder.
 
(b) The Seller hereby represents and warrants to RFC and the Purchaser, as of
the date hereof and as of the Closing Date, and covenants, that:
 
(i) The Seller is duly organized, validly existing and in good standing as a
limited partnership under the laws of the State of Delaware with full limited
partnership power and authority to conduct its business as presently conducted
by it to the extent material to the consummation of the transactions
contemplated herein. The Seller has the full limited partnership power and
authority to own the Mortgage Loans and to transfer and convey the Mortgage
Loans to the Purchaser and has the full limited partnership power and authority
to execute and deliver, engage in the transactions contemplated by, and perform
and observe the terms and conditions of this Agreement;
 
(ii) The Seller has duly authorized the execution, delivery and performance of
this Agreement, has duly executed and delivered this Agreement, and this
Agreement, assuming due authorization, execution and delivery by RFC and the
Purchaser, constitutes a legal, valid and binding obligation of the Seller,
enforceable against it in accordance with its terms except as the enforceability
thereof may be limited by bankruptcy, insolvency or reorganization;
 
-6-

--------------------------------------------------------------------------------

 
 
(iii) The execution, delivery and performance of this Agreement by the Seller
(x) does not conflict and will not conflict with, does not breach and will not
result in a breach of and does not constitute and will not constitute a default
(or an event, which with notice or lapse of time or both, would constitute a
default) under (A) any terms or provisions of the certificate of formation or
limited partnership agreement of the Seller, (B) any term or provision of any
material agreement, contract, instrument or indenture, to which the Seller is a
party or by which the Seller or any of its property is bound or (C) any law,
rule, regulation, order, judgment, writ, injunction or decree of any court or
governmental authority having jurisdiction over the Seller or any of its
property and (y) does not create or impose and will not result in the creation
or imposition of any lien, charge or encumbrance which would have a material
adverse effect upon the Mortgage Loans or any documents or instruments
evidencing or securing the Mortgage Loans;
 
(iv) No consent, approval, authorization or order of, registration or filing
with, or notice on behalf of the Seller to any governmental authority or court
is required, under federal laws or the laws of the State of Delaware, for the
execution, delivery and performance by the Seller of, or compliance by the
Seller with, this Agreement or the consummation by the Seller of any other
transaction contemplated hereby; provided, however, that the Seller makes no
representation or warranty regarding federal or state securities laws in
connection with the sale or distribution of the Certificates;
 
(v) This Agreement does not contain any untrue statement of material fact or
omit to state a material fact necessary to make the statements contained herein
not misleading. The written statements, reports and other documents furnished by
the Seller pursuant to this Agreement or in connection with the transactions
contemplated hereby taken in the aggregate do not contain any untrue statement
of material fact or omit to state a material fact necessary to make the
statements contained therein not misleading;
 
(vi) The Seller is not in violation of, and the execution and delivery of this
Agreement by the Seller and its performance and compliance with the terms of
this Agreement will not constitute a violation with respect to, any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency having jurisdiction over the Seller or its assets, which
violation might have consequences that would materially and adversely affect the
condition (financial or otherwise) or the operation of the Seller or its assets
or might have consequences that would materially and adversely affect the
performance of its obligations and duties hereunder;
 
(vii) The Seller does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement;
 
(viii) Immediately prior to the sale of the Mortgage Loans to the Purchaser as
herein contemplated, the Seller will be the owner of the related Mortgage and
the indebtedness evidenced by the related Mortgage Note, and, upon the payment
to the Seller of the Purchase Price, in the event that the Seller retains or has
retained record title, the Seller shall retain such record title to each
Mortgage, each related Mortgage Note and the related Mortgage Files with respect
thereto in trust for the Purchaser as the owner thereof from and after the date
hereof;
 
-7-

--------------------------------------------------------------------------------

 
 
(ix) There are no actions or proceedings against, or investigations known to it
of, the Seller before any court, administrative or other tribunal (A) that might
prohibit its entering into this Agreement, (B) seeking to prevent the sale of
the Mortgage Loans by the Seller or the consummation of the transactions
contemplated by this Agreement or (C) that might prohibit or materially and
adversely affect the performance by the Seller of its obligations under, or
validity or enforceability of, this Agreement;
 
(x) The consummation of the transactions contemplated by this Agreement are in
the ordinary course of business of the Seller, and the transfer, assignment and
conveyance of the Mortgage Notes and the Mortgages by the Seller are not subject
to the bulk transfer or any similar statutory provisions;
 
(xi) The Seller has not dealt with any broker, investment banker, agent or other
person, except for the Purchaser or any of its affiliates, that may be entitled
to any commission or compensation in connection with the sale of the Mortgage
Loans;
 
(xii) There is no litigation currently pending or, to the best of the Seller’s
knowledge without independent investigation, threatened against the Seller that
would reasonably be expected to adversely affect the transfer of the Mortgage
Loans, the issuance of the Certificates or the execution, delivery, performance
or enforceability of this Agreement, or that would result in a material adverse
change in the financial condition of the Seller;
 
(xiii) The Seller is solvent and will not be rendered insolvent by the
consummation of the transactions contemplated hereby. The Seller is not
transferring any Mortgage loan with any intent to hinder, delay or defraud any
of its creditors; and
 
(xiv) The Seller makes each of the additional representations and warranties set
forth on Schedule I hereto.
 
Section 6. Representations and Warranties of RFC Relating to the Mortgage Loans.
RFC hereby represents and warrants to the Seller and the Purchaser that as to
each Mortgage Loan as of the Closing Date or as of such other date as specified
herein:
 
(1) The information set forth in the related Mortgage Loan Schedule and the
Mortgage Loan Data Tape delivered to the Purchaser is complete, true and correct
as of the Cut-Off Date, unless another date is set forth in the Mortgage Loan
Schedule;
 
(2) The Mortgage Loan is in compliance with all requirements set forth in the
Commitment Letter, and the characteristics of the related Mortgage Loan Package
as set forth in the related Commitment Letter are true and correct;
 
-8-

--------------------------------------------------------------------------------

 
 
(3) Each document or instrument in the related Mortgage File is in a form
prescribed in the Program Guide and neither RFC nor any Affiliate has made any
representations to a Mortgagor that are inconsistent with the mortgage
instruments used;
 
(4) Except with respect to payments not yet 30 days past due, all payments
required to be made up to the close of business on the related Closing Date for
such Mortgage Loan under the terms of the Mortgage Note have been made; the
Servicer has not advanced funds, or induced, solicited or knowingly received any
advance of funds from a party other than the owner of the related Mortgaged
Property, directly or indirectly, for the payment of any amount required by the
Mortgage Note or Mortgage; and except with respect to payments not yet 30 days
past due, there has been no delinquency, exclusive of any period of grace, in
any payment by the Mortgagor thereunder since the origination of the Mortgage
Loan;
 
(5) There are no delinquent taxes, ground rents, water and municipal charges,
sewer rents, assessments, leasehold payments, or other outstanding charges that
will result in a lien prior to, or equal with, the lien of the related Mortgage;
 
(6) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments,
recorded, or in the process of being recorded, in the applicable public
recording office if necessary to maintain the lien priority of the Mortgage, and
which have been delivered or will be delivered to the Custodian on behalf of the
Purchaser; the substance of any such waiver, alteration or modification has been
approved by the insurer under the Primary Insurance Policy or LPMI Policy, if
any, and the title insurer, in each case to the extent required by the related
policy, and is reflected on the related Mortgage Loan Schedule. No instrument of
waiver, alteration or modification has been executed, and no Mortgagor has been
released, in whole or in part, except in connection with an assumption agreement
approved by the insurer under the Primary Insurance Policy or LPMI Policy, if
any, and the title insurer, in each case to the extent required by the policy,
and which assumption agreement has been delivered to the Custodian and the terms
of which are reflected in the related Mortgage Loan Schedule;
 
(7) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note and/or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or the Mortgage unenforceable, in whole or in part, or subject to
any right of rescission, set-off, counterclaim or defense, including the defense
of usury and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto, and no Mortgagor was a debtor in any state
or federal bankruptcy or insolvency proceeding at the time the Mortgage Loan was
originated;
 
(8) All buildings or other improvements upon the Mortgaged Property are insured
by an insurer acceptable to Fannie Mae and Freddie Mac against loss by fire,
hazards of extended coverage and such other hazards as are customary in the area
where the Mortgaged Property is located, pursuant to insurance policies
conforming to the requirements of the Program Guide. All such insurance policies
contain a standard mortgagee clause naming the Servicer, its successors and
assigns as mortgagee and no premiums thereon are delinquent. If the Mortgaged
Property is in an area identified on a Flood Hazard Map or Flood Insurance Rate
Map issued by the Federal Emergency Management Agency as having special flood
hazards (and such flood insurance has been made available), a flood insurance
policy meeting the requirements of the current guidelines of the Federal
Insurance Administration with a generally acceptable insurance carrier, in the
amount described in the Program Guide (and to the extent required in the Program
Guide) is in effect, which policy conforms to the requirements of Fannie
 
-9-

--------------------------------------------------------------------------------

 
 
Mae and Freddie Mac. The Mortgage obligates the Mortgagor thereunder to obtain
and maintain all such insurance at the Mortgagor’s cost and expense, and on the
Mortgagor’s failure to do so, authorizes the holder of the Mortgage to obtain
and maintain such insurance at Mortgagor’s cost and expense and to seek
reimbursement therefor from the Mortgagor. The hazard insurance policy is the
valid and binding obligation of the insurer, is in full force and effect, and
will be in full force and effect and inure to the benefit of the Servicer upon
the consummation of the transactions contemplated by this Agreement. RFC has not
engaged in, and has no knowledge of the Mortgagor’s having engaged in, any act
or omission that would impair the coverage of any such policy, the benefits of
the endorsement provided for herein, or the validity and binding effect of
either, including, without limitation, no unlawful fee, commission, kickback or
other unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other person or entity, and no
such unlawful items have been received, retained or realized by RFC;
 
(9) Each Mortgage Loan and, if any, the related Prepayment Charge complied in
all material respects with any and all requirements of any federal, state or
local law including, without limitation, usury, truth in lending, real estate
settlement procedures, consumer credit protection, equal credit opportunity,
fair housing or disclosure laws; all predatory and abusive lending laws
applicable to the origination and servicing of mortgage loans of a type similar
to the Mortgage Loans have been complied with and the consummation of the
transactions contemplated hereby will not involve the violation of any such laws
or regulations;
 
(10) The Mortgage has not been satisfied, cancelled, subordinated or rescinded,
in whole or in part, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part, nor has any instrument been executed
that would effect any such satisfaction, cancellation, subordination, rescission
or release. RFC has not waived the performance by the Mortgagor of any action,
if the Mortgagor’s failure to perform such action would cause the Mortgage Loan
to be in default, nor has RFC waived any default resulting from any action or
inaction by the Mortgagor;
 
-10-

--------------------------------------------------------------------------------

 
 
(11) The related Mortgage is properly recorded and is a valid, existing and
enforceable (A) first lien and first priority security interest with respect to
each Mortgage Loan which is indicated by the Servicer to be a First Lien (as
reflected on the related Mortgage Loan Schedule), or (B) second lien and second
priority security interest with respect to each Mortgage Loan which is indicated
by the Servicer to be a Second Lien Mortgage Loan (as reflected on the Mortgage
Loan Schedule), in either case, on the Mortgaged Property, including all
buildings and improvements on the Mortgaged Property and all additions,
alterations and replacements made with respect to the foregoing. The lien of the
Mortgage is subject only to (a) the lien of current real property taxes and
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording that are permitted under Accepted Servicing Practices generally and
specifically referred to in the lender’s title insurance policy delivered upon
origination of the Mortgage Loan and which do not adversely affect the Value of
the Mortgaged Property, (c) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property and (d) with respect to each
Mortgage Loan that is indicated by the Servicer to be a Second Lien Mortgage
Loan (as reflected on the Mortgage Loan Schedule), a First Lien on the Mortgaged
Property. Any security agreement, chattel mortgage or equivalent document
related to and delivered in connection with the Mortgage Loan establishes and
creates a valid, existing and enforceable (A) first lien and first priority
security interest with respect to each Mortgage Loan which is indicated by the
Servicer to be a First Lien (as reflected on the Mortgage Loan Schedule), or (B)
second lien and second priority security interest with respect to each Mortgage
Loan which is indicated by the Servicer to be a Second Lien Mortgage Loan (as
reflected on the Mortgage Loan Schedule), in either case, on the property
described therein and RFC had full right to sell and assign the same to the
Seller;
 
(12) The Mortgage Note and the related Mortgage are genuine and each is the
legal, valid and binding obligation of the Mortgagor and enforceable by the
Purchaser against such Mortgagor in accordance with its terms, except only as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and by law;
 
(13) All parties to the Mortgage Note, the Mortgage and any other related
agreement had legal capacity to enter into the Mortgage Loan, to execute and
deliver the Mortgage Note, the Mortgage and any other related agreement and to
pledge, grant or convey the interest therein purported to be conveyed, and the
Mortgage Note, the Mortgage and any other related agreement have been duly and
properly executed by such parties. The Mortgagor is a natural person;
 
(14) The proceeds of the Mortgage Loan have been fully disbursed to or for the
account of the Mortgagor and there is no obligation for the Mortgagee to advance
additional funds thereunder and any and all requirements as to completion of any
on-site or off-site improvement and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage have been
paid, and the Mortgagor is not entitled to any refund of any amounts paid or due
to the Mortgagee pursuant to the Mortgage Note or Mortgage;
 
(15) No Mortgagor was required to purchase any credit life, disability, accident
or health insurance product as a condition of obtaining the extension of credit.
No Mortgagor obtained a prepaid single premium credit life, disability, accident
or health insurance policy in connection with the origination of the Mortgage
Loan. No proceeds from any Mortgage Loan were used to purchase single-premium
credit insurance policies;
 
-11-

--------------------------------------------------------------------------------

 
 
(16) Immediately prior to the transfer and assignment of the Mortgage Loans by
RFC to the Seller on December 28, 2006 and January 11, 2007, as applicable, in
accordance with the Whole Loan Agreement, RFC held good, marketable and
indefeasible title to, and was the sole legal, beneficial and equitable owner
of, the Mortgage Loans. RFC has not done, by act or omission, anything which
would impair the Seller’s good, marketable and indefeasible title to the
Mortgage Loans since December 28, 2006 and January 11, 2007, as applicable. RFC
had full right and authority under all governmental and regulatory bodies having
jurisdiction over RFC, subject to no interest or participation of, or agreement
with, any party, to transfer and sell the Mortgage Loans to the Seller free and
clear of any encumbrance or right of others, equity, lien, pledge, charge,
mortgage, claim, participation interest or security interest of any nature
(collectively, a “Lien”) and immediately upon the transfers and assignments
contemplated in the Whole Loan Agreement, RFC shall have transferred and sold
all of its right, title and interest in and to each Mortgage Loan and the Seller
will hold good, marketable and indefeasible title to, and be the owner of, each
Mortgage Loan subject to no Lien other than any Lien arising through the Seller;
 
(17) All parties which have had any interest in the Mortgage Loan, whether as
originator, mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were): (A) organized
under the laws of such state, or (B) qualified to do business in such state, or
(C) federal savings and loan associations or national banks having principal
offices in such state, or (D) not doing business in such state so as to require
qualification or licensing, or (E) not otherwise required to be licensed in such
state. All parties which have had any interest in the Mortgage Loan were in
compliance with any and all applicable “doing business” and licensing
requirements of the laws of the state wherein the Mortgaged Property is located
or were not required to be licensed in such state;
 
(18) On the date of its origination and on the Closing Date, the Mortgage Loan
was and is covered by an American Land Title Association (“ALTA”) lender’s title
insurance policy (which, in the case of an Adjustable Rate Mortgage Loan has an
adjustable rate mortgage endorsement in the form of ALTA 6.0 or 6.1) acceptable
to Fannie Mae and Freddie Mac, issued by a title insurer acceptable to Fannie
Mae and Freddie Mac and qualified to do business in the jurisdiction where the
Mortgaged Property is located, insuring (subject to the exceptions contained
above in (11)(a) and (b) and, with respect to each Mortgage Loan which is
indicated by the Servicer to be a Second Lien Mortgage Loan (as reflected on the
Mortgage Loan Schedule), clause (d)) the Servicer, its successors and assigns as
to the first priority lien of the Mortgage in the original principal amount of
the Mortgage Loan and, with respect to any Adjustable Rate Mortgage Loan,
against any loss by reason of the invalidity or unenforceability of the lien
resulting from the provisions of the Mortgage providing for adjustment in the
Mortgage Interest Rate and Monthly Payment. Additionally, such lender’s title
insurance policy affirmatively insures ingress and egress to and from the
Mortgaged Property, and against encroachments by or upon the Mortgaged Property
or any interest therein. The Servicer is the sole insured of such lender’s title
insurance policy, and such lender’s title insurance policy is valid and remains
in full force and effect and will be in full force and effect upon the
consummation of the transactions contemplated by this Agreement. No claims have
been made under such lender’s title insurance policy, and no prior holder of the
related Mortgage, including RFC, has done, by act or omission, anything which
would impair the coverage of such lender’s title insurance policy including,
without limitation, no unlawful fee, commission, kickback or other unlawful
compensation or value of any kind has been or will be received, retained or
realized by any attorney, firm or other person or entity, and no such unlawful
items have been received, retained or realized by RFC;
 
-12-

--------------------------------------------------------------------------------

 
 
(19) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the Mortgage Note and no event that, with the passage of
time or with notice and the expiration of any grace or cure period, would
constitute a default, breach, violation or event of acceleration, and neither
RFC nor any other entity involved in originating or servicing a Mortgage Loan
has waived any default, breach, violation or event of acceleration. With respect
to each Mortgage Loan which is indicated by the Servicer to be a Second Lien
Mortgage Loan (as reflected on the Mortgage Loan Schedule) (i) the First Lien is
in full force and effect, (ii) there is no default, breach, violation or event
of acceleration existing under such First Lien mortgage or the related mortgage
note, (iii) no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration thereunder, and either (A) the First Lien
mortgage contains a provision which allows or (B) applicable law requires, the
mortgagee under the Second Lien Mortgage Loan to receive notice of, and affords
such mortgagee an opportunity to cure any default by payment in full or
otherwise under the First Lien mortgage;
 
(20) There are no mechanics’ or similar liens or claims which have been filed
for work, labor or material (and no rights are outstanding that under law could
give rise to such lien) affecting the related Mortgaged Property that are or may
be liens prior to, or equal or coordinate with, the lien of the related
Mortgage;
 
(21) As of the date of origination of the Mortgage Loan, all improvements which
were considered in determining the Value of the related Mortgaged Property lay
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property;
 
(22) Principal payments on the Mortgage Loan shall commence (with respect to any
newly originated Mortgage Loans) or commenced no more than sixty-six (66) days
after the proceeds of the Mortgage Loan were disbursed and, in the case of any
Mortgage Loan where the monthly payment commenced more than sixty (60) days
after disbursement, the initial payment required under the Mortgage Loan has
been made. The Mortgage Loan bears interest at the Mortgage Rate. With respect
to each Mortgage Loan, the Mortgage Note is payable, except as indicated on the
Mortgage Loan Schedule, in Monthly Payments that, in the case of a Fixed Rate
Mortgage Loan, are sufficient to fully amortize the original principal balance
over the original term thereof, of not more than 40 years, and to pay interest
at the related Mortgage Rate, and, in the case of an Adjustable Rate Mortgage
Loan, are changed on each Adjustment Date, and in any case, are sufficient to
fully amortize the original principal balance over the original term thereof and
to pay interest at the related Mortgage Rate. The Index for each Adjustable Rate
Mortgage Loan is as defined in the the Mortgage Loan Schedule. With respect to
each Mortgage Loan identified on the Mortgage Loan Schedule as an interest-only
Mortgage Loan, the interest-only period shall not exceed the period specified on
the Mortgage Loan Schedule and following the expiration of such interest-only
period, the remaining Monthly Payments shall be sufficient to fully amortize the
original principal balance over the remaining term of the Mortgage Loan. The
Mortgage Note does not permit negative amortization. No Mortgage Loan is a
convertible Mortgage Loan;
 
-13-

--------------------------------------------------------------------------------

 
 
(23) The origination practices used by each originator and collection practices
used by the Servicer with respect to each Mortgage Note and Mortgage have been
in all respects legal, proper, prudent and customary in the mortgage origination
and servicing industry and in accordance with Accepted Servicing Practices. The
Mortgage Loan has been serviced by the Servicer and any predecessor servicer in
accordance with all applicable laws, rules, regulations and the terms of the
Mortgage Note and Mortgage;
 
(24) With respect to escrow deposits and Escrow Payments (other than with
respect to each Mortgage Loan which is indicated by the Servicer to be a Second
Lien Mortgage Loan and for which the mortgagee under the First Lien is
collecting Escrow Payments (as reflected on the Mortgage Loan Schedule)), if
any, all such payments are in the possession of, or under the control of, the
Servicer and there exist no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made. An escrow of
funds is not prohibited by applicable law with respect to any Mortgage Loan for
which such escrow of funds has been established. No escrow deposits or Escrow
Payments or other charges or payments due the Servicer have been capitalized
under any Mortgage or the related Mortgage Note and no such escrow deposits or
Escrow Payments are being held by the Servicer for any work on a Mortgaged
Property which has not been completed;
 
(25) All Mortgage Interest Rate adjustments have been made in strict compliance
with state and federal law and the terms of the related Mortgage Note. If,
pursuant to the terms of the Mortgage Note, another index was selected for
determining the Mortgage Rate, the same index was used with respect to each
Mortgage Note with the same initial index which required a new index to be
selected, and such selection did not conflict with the terms of the related
Mortgage Note. The Servicer executed and delivered any and all notices required
under applicable law and the terms of the related Mortgage Note and Mortgage
regarding the Mortgage Rate and the monthly payment adjustments. Any interest
required to be paid pursuant to state, federal and local law has been properly
paid and credited;
 
(26) The Mortgaged Property is undamaged by waste, earthquake or earth movement,
windstorm, flood, tornado or other casualty, so as to affect adversely the value
of the Mortgaged Property as security for the Mortgage Loan or the use for which
the premises were intended and there is no proceeding pending or threatened for
the total or partial condemnation thereof nor is such a proceeding currently
occurring;
 
-14-

--------------------------------------------------------------------------------

 
 
(27) The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (a) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (b) otherwise by judicial
or non-judicial foreclosure. Upon default by a Mortgagor on a Mortgage Loan and
foreclosure on, or trustee’s sale of, the Mortgaged Property pursuant to the
proper procedures, the holder of the Mortgage Loan will be able to deliver good
and merchantable title to the Mortgaged Property. The Mortgagor has not been
subject to any bankruptcy proceeding or foreclosure proceeding and the Mortgagor
has not filed for protection under applicable bankruptcy laws except as
permitted under the Program Guide. There is no homestead or other exemption
available to the Mortgagor which would materially interfere with the right to
sell the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage subject to applicable federal and state laws and judicial precedent
with respect to bankruptcy and rights of redemption. The Mortgagor has not
notified the Servicer and the Servicer has no knowledge of any relief requested
or allowed to the Mortgagor under the Servicemembers Civil Relief Act, as
amended;
 
(28) The Mortgage Loan was in all material respects underwritten in accordance
with the Program Guide (including any exceptions set forth therein) in effect at
the time the Mortgage Loan was originated;
 
(29) The Mortgage Note is not and has not been secured by any collateral except
the lien of the corresponding Mortgage on the Mortgaged Property and the
security interest of any applicable security agreement or chattel mortgage;
 
(30) The Mortgage Note is comprised of one original promissory note;
 
(31) The Mortgage File contains an appraisal of the related Mortgaged Property
which (A) satisfied the standards of Fannie Mae and Freddie Mac, (B) was
conducted generally in accordance with the Program Guide and included an
assessment of the fair market value of the related Mortgaged Property at the
time of such appraisal, and (C) was made and signed, prior to the approval of
the Mortgage Loan application, by a qualified appraiser, duly appointed by RFC,
who had no interest, direct or indirect in the Mortgaged Property or in any loan
made on the security thereof, whose compensation is not affected by the approval
or disapproval of the Mortgage Loan and who met the minimum qualifications of
Fannie Mae and Freddie Mac. Each appraisal of the Mortgage Loan was made in
accordance with the relevant provisions of the Financial Institutions Reform,
Recovery, and Enforcement Act of 1989;
 
(32) In the event the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by the Purchaser to the trustee under the deed of
trust, except in connection with a trustee’s sale after default by the
Mortgagor;
 
-15-

--------------------------------------------------------------------------------

 
 
(33) No Mortgage Loan contains provisions pursuant to which Monthly Payments are
(a) paid or partially paid with funds deposited in any separate account
established by RFC, the Mortgagor, or anyone on behalf of the Mortgagor, (b)
paid by any source other than the Mortgagor or (c) contains any other similar
provisions which may constitute a “buydown” provision. The Mortgage Loan is not
a graduated payment mortgage loan and the Mortgage Loan does not have a shared
appreciation or other contingent interest feature;
 
(34) To the extent required by law and the Program Guide, the Mortgagor has
executed a statement to the effect that the Mortgagor has received all
disclosure materials required by all applicable law with respect to the making
of fixed rate mortgage loans in the case of Fixed Rate Mortgage Loans, and
adjustable rate mortgage loans in the case of Adjustable Rate Mortgage Loans and
rescission materials with respect to Refinanced Mortgage Loans, and such
statement is and will remain in the Mortgage File;
 
(35) No Mortgage Loan was made for the purpose of (a) a construction loan or
rehabilitation of a Mortgaged Property or (b) facilitating the trade-in or
exchange of a Mortgaged Property;
 
(36) To the best of RFC’s knowledge, the Mortgaged Property is lawfully occupied
under applicable law; all inspections, licenses and certificates required to be
made or issued with respect to all occupied portions of the Mortgaged Property
and, with respect to the use and occupancy of the same, including but not
limited to certificates of occupancy and fire underwriting certificates, have
been made or obtained from the appropriate authorities. No improvement located
on or being part of any Mortgaged Property is in violation of any applicable
zoning law or regulation. To the best of RFC’s knowledge and with respect to
each Mortgage Loan that is covered by a Primary Mortgage Insurance Policy, the
improvement(s) located on or being part of the related Mortgaged Property were
constructed in accordance with the specifications set forth in the original
construction plans;
 
(37) No error, omission, misrepresentation, negligence or fraud with respect to
the origination, modification or amendment of any Mortgage Loan has taken place
on the part of any person, including without limitation the Mortgagor, any
appraiser, any builder or developer, or any other party involved in the
origination of the Mortgage Loan or in the application of any insurance in
relation to such Mortgage Loan. RFC has reviewed all of the documents
constituting the Mortgage File and has made such inquiries as it deems necessary
to make and confirm the accuracy of the representations set forth herein;
 
(38) Each original Mortgage was recorded and all subsequent assignments of the
original Mortgage (other than the assignment to the Purchaser) have been
recorded, or are in the process of being recorded, in the appropriate
jurisdictions wherein such recordation is necessary to perfect the lien thereof
as against creditors of RFC. The Assignment of Mortgage is in recordable form
and is acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located;
 
-16-

--------------------------------------------------------------------------------

 
 
(39) Any principal advances made to the Mortgagor after the date of origination
of a Mortgage Loan but prior to the Cut-off Date have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term
reflected on the Mortgage Loan Schedule. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having (A) first lien
priority with respect to each Mortgage Loan which is indicated by the Servicer
to be a First Lien (as reflected on the Mortgage Loan Schedule) or (B) second
lien priority with respect to each Mortgage Loan which is indicated by the
Servicer to be a Second Lien Mortgage Loan (as reflected on the Mortgage Loan
Schedule), in either case, by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the related Mortgage Loan;
 
(40) Except as specified in the Mortgage Loan Schedule, no Mortgage Loan has a
balloon payment feature;
 
(41) Each Mortgaged Property consists of a fee simple or leasehold interest in a
single parcel of real property improved by a Residential Dwelling. If the
Residential Dwelling on the Mortgaged Property is a condominium unit or a unit
in a planned unit development (other than a de minimis planned unit development)
such condominium or planned unit development project meets the eligibility
requirements of Fannie Mae and Freddie Mac;
 
(42) With respect to each Mortgage Loan secured by a manufactured home: (A) the
manufactured home is permanently affixed to a foundation which is suitable for
the soil conditions of the site; (B) all foundations, both perimeter and
interior, have footings that are located below the frost line; (C) any wheels,
axles and trailer hitches are removed from such manufactured home; and (D) the
related Mortgage Loan is covered under a standard real estate title insurance
policy that identifies the manufactured home as part of the real property and
insures or indemnifies against any loss if the manufactured home is determined
not to be part of the real property;
 
(43) Each Mortgage Loan originated in the state of Texas pursuant to
Article XVI, Section 50(a)(6) of the Texas Constitution (a “Texas Refinance
Loan”) has been originated in compliance with the provisions of Article XVI,
Section 50(a)(6) of the Texas Constitution, Texas Civil Statutes and the Texas
Finance Code. With respect to each Texas Refinance Loan that is a Cash Out
Refinancing, the related Mortgage Loan Documents state that the Mortgagor may
prepay such Texas Refinance Loan in whole or in part without incurring a
Prepayment Charge. RFC does not collect any such Prepayment Charges in
connection with any such Texas Refinance Loan;
 
(44) Interest on each Mortgage Loan is calculated on the basis of a 360-day year
consisting of twelve 30-day months;
 
-17-

--------------------------------------------------------------------------------

 
 
(45) There is no pending action or proceeding directly involving the Mortgaged
Property in which compliance with any environmental law, rule or regulation is
an issue; there is no violation of any environmental law, rule or regulation
with respect to the Mortgaged Property; and nothing further remains to be done
to satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property;
 
(46) RFC shall, at its own expense, cause each Mortgage Loan to be covered by a
“life of loan” Tax Service Contract which is assignable to the Purchaser or its
designee at no cost to the Purchaser or its designee; provided, however, that if
RFC fails to purchase such Tax Service Contract, RFC shall be required to
reimburse the Purchaser for all costs and expenses incurred by the Purchaser in
connection with the purchase of any such Tax Service Contract;
 
(47) Each Mortgage Loan is covered by a “life of loan” Flood Zone Service
Contract which is assignable to the Purchaser or its designee at no cost to the
Purchaser or its designee or, for each Mortgage Loan not covered by such Flood
Zone Service Contract, RFC agrees to purchase such Flood Zone Service Contract;
 
(48) None of the Mortgage Loans are classified as (a) “high cost” loans under
the Home Ownership and Equity Protection Act of 1994 or (b) “high cost,”
“threshold,” “covered” or “predatory” loans under any other applicable federal,
state or local law (including without limitation any regulation or ordinance)
(or a similarly classified loan using different terminology under a law imposing
heightened regulatory scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees);
 
(49) [reserved];
 
(50) The Servicer and any predecessor servicer with respect to a Mortgage Loan
has fully furnished, in accordance with the Fair Credit Reporting Act and its
implementing regulations and Accepted Servicing Practices, accurate and complete
information (e.g., favorable and unfavorable) on its borrower credit files to
Equifax, Experian and Trans Union Credit Information Company (three of the
credit repositories), on a monthly basis;
 
(51) Each First Lien Mortgage Loan identified on the Mortgage Loan Schedule as
subject to a primary mortgage insurance policy will be subject to a primary
mortgage insurance policy, issued by a qualified insurer, which insures that
portion of the Mortgage Loan in excess of the portion of the Value of the
Mortgaged Property required by Fannie Mae. All provisions of such primary
mortgage insurance policy have been and are being complied with, such policy is
in full force and effect, and all premiums due thereunder have been paid. Any
First Lien Mortgage subject to any such primary mortgage insurance policy
obligates the Mortgagor thereunder to maintain such insurance and to pay all
premiums and charges in connection therewith upon the terms specified in the
Program Guide. The Mortgage Rate for the Mortgage Loan does not include any such
insurance premium;
 
-18-

--------------------------------------------------------------------------------

 
 
(52) RFC has verified the source of the down payment in accordance with the
Program Guide with respect to each Mortgage Loan;
 
(53) Each Mortgage Loan constitutes a “qualified mortgage” under
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section
1.860G-2(a)(1);
 
(54) Each Mortgage Loan has a valid and original Credit Score of not less than
500;
 
(55) Each Mortgage Loan was originated on or after the date set forth in the
Mortgage Loan Schedule;
 
(56) No Mortgage Loan had an original term to maturity of more than thirty (30)
years, unless otherwise set forth in the Mortgage Loan Schedule;
 
(57) No Mortgagor is the obligor on more than two Mortgage Notes;
 
(58) Each Mortgagor has a debt-to-income ratio of less than or equal to 55%,
unless otherwise set forth in the Mortgage Loan Schedule;
 
(59) Each Mortgage contains a provision for the acceleration of the payment of
the unpaid principal balance of the related Mortgage Loan in the event the
related Mortgaged Property is sold without the prior consent of the mortgagee
thereunder and to the best of RFC’s knowledge, such provision is enforceable;
 
(60) With respect to each Mortgage Loan which is a Second Lien, (i) the related
first lien does not provide for negative amortization and (ii) either no consent
for the Mortgage Loan is required by the holder of the first lien or such
consent has been obtained and is contained in the Mortgage File;
 
(61) No Mortgage Loan is a “Specifically Designated National and Blocked Person”
as designated by the Office of Foreign Assets Control or as a person designated
in Presidential Executive Order 13224 (the “Executive Order”) as a person who
commits, threatens to commit, or supports terrorism; no Mortgage Loan is subject
to nullification pursuant to the Executive Order or the regulations promulgated
by the Office of Foreign Assets Control of the United States Department of the
Treasury (the “OFAC Regulations”) or in violation of the Executive Order or the
OFAC Regulations,
 
(62) No Mortgage Loan has a Prepayment Charge longer than three years after its
origination. Any Prepayment Charge is in an amount equal to or less than the
lesser of (a) the maximum amount permitted under applicable state law, and (b)
if the Mortgaged Property is secured by residential real property located in a
state other than Arizona, Maine, Massachusetts, New York, South Carolina or
Wisconsin, six months interest on the related prepaid amount;
 
(63) The Mortgage Loan documents with respect to each Mortgage Loan subject to
Prepayment Charges specifically authorize such Prepayment Charges to be
collected and such Prepayment Charges are permissible and enforceable in
accordance with the terms of the related Mortgage Loan documents and applicable
law (except to the extent that the enforceability thereof may be limited by
bankruptcy, insolvency, moratorium, receivership and other similar laws relating
to creditors’ rights generally or the collectability thereof may be limited due
to acceleration in connection with a foreclosure);
 
-19-

--------------------------------------------------------------------------------

 
 
(64) The Mortgaged Property is located in the state identified in the Mortgage
Loan Schedule and consists of a single parcel of real property with a detached
single family residence erected thereon, or a two- to four-family dwelling, or
an individual condominium unit in a condominium project, or an individual unit
in a planned unit development or a de minimis planned unit development which is
in each case four stories or less. As of the date of origination, no portion of
the Mortgaged Property was used for commercial purposes, and since the date of
origination, no portion of the Mortgaged Property has been used for commercial
purposes; provided, that Mortgaged Properties which contain a home office shall
not be considered as being used for commercial purposes as long as the Mortgaged
Property has not been altered for commercial purposes and is not storing any
chemicals or raw materials other than those commonly used for homeowner repair,
maintenance and/or household purposes;
 
(65) With respect to Adjustable Rate Mortgage Loans, the Index set forth in the
Mortgage Note is LIBOR, unless otherwise set forth in the related Mortgage Loan
Schedule;
 
(66) With respect to each Adjustable Rate Mortgage Loan, the Mortgage Loan
documents provide that after the related first Adjustment Date, a related
Mortgage Loan may only be assumed if the party assuming such Mortgage Loan meets
certain credit requirements stated in the Mortgage Loan documents;
 
(67) To the best of RFC’s knowledge, no action has been taken or failed to be
taken, no event has occurred and no state of facts exists or has existed on or
prior to the Closing Date (whether or not known to RFC on or prior to such date)
which has resulted or will result in an exclusion from, denial of, or defense to
coverage under any primary mortgage insurance, if any (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of RFC, the related Mortgagor or any
party involved in the application for such coverage, including the appraisal,
plans and specifications and other exhibits or documents submitted therewith to
the insurer under such insurance policy, or for any other reason under such
coverage, but not including the failure of such insurer to pay by reason of such
insurer’s breach of such insurance policy or such insurer’s financial inability
to pay;
 
(68) With respect to each Mortgage requiring Escrow Payments, RFC has within the
last twelve months (unless such Mortgage was originated within such twelve month
period) analyzed the required Escrow Payments for each Mortgage and adjusted the
amount of such payments so that, assuming all required payments are timely made,
any deficiency will be eliminated on or before the first anniversary of such
analysis, or any overage will be refunded to the Mortgagor, in accordance with
RESPA and any other applicable law;
 
-20-

--------------------------------------------------------------------------------

 
 
(69) As to each consumer report (as defined in the Fair Credit Reporting Act,
Public Law 91-508) or other credit information furnished by RFC to the
Purchaser, that RFC has full right and authority and is not precluded by law or
contract from furnishing such information to the Purchaser;
 
(70) If the Mortgage Loan is secured by a long-term residential lease, (1) the
lessor under the lease holds a fee simple interest in the land; (2) the terms of
such lease expressly permit the mortgaging of the leasehold estate, the
assignment of the lease without the lessor’s consent and the acquisition by the
holder of the Mortgage of the rights of the lessee upon foreclosure or
assignment in lieu of foreclosure or provide the holder of the Mortgage with
substantially similar protections; (3) the terms of such lease do not (a) allow
the termination thereof upon the lessee’s default without the holder of the
Mortgage being entitled to receive written notice of, and opportunity to cure,
such default, (b) allow the termination of the lease in the event of damage or
destruction as long as the Mortgage is in existence, (c) prohibit the holder of
the Mortgage from being insured (or receiving proceeds of insurance) under the
hazard insurance policy or policies relating to the Mortgaged Property or (d)
permit any increase in rent other than pre-established increases set forth in
the lease; (4) the original term of such lease is not less than 15 years; (5)
the term of such lease does not terminate earlier than ten years after the
maturity date of the Mortgage Note; and (6) the Mortgaged Property is located in
a jurisdiction in which the use of leasehold estates in transferring ownership
in residential properties is a generally accepted practice;
 
(71) [reserved];
 
(72) To the best of RFC’s knowledge, with respect to each Second Lien Mortgage
Loan, the related first lien mortgage loan is in full force and effect, and
there is no default, breach, violation or event which would permit acceleration
existing under such first lien mortgage or mortgage note, and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event which would
permit acceleration thereunder;
 
(73) With respect to each Second Lien Mortgage Loan, the related first lien
mortgage contains a provision which provides for giving notice of default or
breach to the mortgagee under such Second Lien Mortgage Loan and allows such
mortgagee to cure any default under the related first lien mortgage;
 
(74) No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable (as
such terms are defined in Appendix E - Standard & Poor’s Anti-Predatory Lending
Categorization (attached hereto as Exhibit 1));
 
(75) No predatory or deceptive lending practices, including but not limited to,
the extension of credit to a mortgagor without regard for the mortgagor’s
ability to repay the Mortgage Loan and the extension of credit to a mortgagor
which has no apparent benefit to the mortgagor, were employed in connection with
the origination of the Mortgage Loan;
 
-21-

--------------------------------------------------------------------------------

 
 
(76) No Mortgage Loan is (a) subject to, covered by or in violation of the
provisions of the Homeownership and Equity Protection Act of 1994, as amended,
(b) a “high cost”, “covered”, “abusive”, “predatory”, “home loan”, “Oklahoma
Section 10” or “high risk” mortgage loan (or a similarly designated loan using
different terminology) under any federal, state or local law, including without
limitation, the provisions of the Georgia Fair Lending Act, New York Banking
Law, Section 6-1, the Arkansas Home Loan Protection Act, effective as of June
14, 2003, Kentucky State Statute KRS 360.100, effective as of June 25, 2003, the
New Jersey Home Ownership Security Act of 2002 (the “NJ Act”), the New Mexico
Home Loan Protection Act (N.M. Stat. Ann. §§ 58-21A-1 et seq.), the Illinois
High-Risk Home Loan Act (815 Ill. Comp. Stat. 137/1 et seq.), the Oklahoma Home
Ownership and Equity Protection Act, Nevada Assembly Bill No. 284, effective as
of Oct. 1, 2003, the Minnesota Residential Mortgage Originator and Servicer
Licensing Act (MN Stat. §58.137), the South Carolina High-Cost and Consumer Home
Loans Act, effective January 1, 2004, the Massachusetts Predatory Home Loan
Practices Act, effective November 7, 2004 (Mass. Ann. Laws Ch. 183C), the
Indiana Home Loan Practices Act, effective January 1, 2005 (Ind. Code Ann.
§24-9-1 through §24-9-9) or any other statute or regulation providing assignee
liability to holders of such mortgage loans, or (c) subject to or in violation
of any such or comparable federal, state or local statutes or regulations;
 
(77) No Mortgage Loan originated or modified on or after October 1, 2002 and
prior to March 7, 2003 is secured by a Mortgaged Property located in the State
of Georgia;
 
(78) The methodology used in underwriting the extension of credit for each
Mortgage Loan employs objective mathematical principles which relate the
Mortgagor’s income, assets and liabilities to the proposed payment and such
underwriting methodology does not rely on the extent of the Mortgagor’s equity
in the collateral as the principal determining factor in approving such credit
extension. Such underwriting methodology confirmed that at the time of
origination (application/approval) the Mortgagor had a reasonable ability to
make timely payments on the Mortgage Loan;
 
(79) All points, fees and charges, including finance charges (whether or not
financed, assessed, collected or to be collected), in connection with the
origination and servicing of each Mortgage Loan were disclosed in writing to the
related Mortgagor in accordance with applicable state and federal law and
regulation;
 
(80) Except as indicated in the Mortgage Loan Schedule, no Mortgage Loan is a
“manufactured housing loan” pursuant to the NJ Act, and one hundred percent of
the amount financed of any purchase money Second Lien Mortgage Loan subject to
the NJ Act was used for the purchase of the related Mortgaged Property;
 
(81) With respect to any Mortgage Loan for which a mortgage loan application was
submitted by the Mortgagor after April 1, 2004, no such Mortgage Loan secured by
a Mortgage Property located in the State of Illinois is in violation of the
provisions of the Illinois Interest Act, including Section 4.1a which provides
that no such Mortgage Loan with a Mortgage Rate in excess of 8.0% per annum has
lender-imposed fees (or other charges) in excess of 3.0% of the original
principal balance of the Mortgage Loan;
 
-22-

--------------------------------------------------------------------------------

 
 
(82) Immediately prior to the payment of the Purchase Price set forth in the
Commitment Letter dated December 22, 2006 between the Seller and RFC for each
Mortgage Loan, RFC had good title to and was the sole legal owner of the related
Mortgage and the indebtedness evidenced by the related Mortgage Note;
 
(83) No Mortgage Loan originated on or after November 7, 2004 secured by a
Mortgaged Property located in the State of Massachusetts is a Refinanced
Mortgage Loan;
 
(84) With respect to any Mortgage Loan originated on or after August 1, 2004,
neither the related Mortgage nor the related Mortgage Note requires the borrower
to submit to arbitration to resolve any dispute arising out of or relating in
any way to the Mortgage Loan;
 
(85) With respect to each Mortgage Loan that is secured by a ground lease of the
related Mortgaged Property:
 

 
(i)
The Mortgagor is the owner of a valid and subsisting interest as tenant under
the ground lease;

 

 
(ii)
The ground lease is in full force and effect, unmodified and not supplemented by
any writing or otherwise;

 

 
(iii)
The Mortgagor is not in default under any of the terms thereof and there are no
circumstances which, with the passage of time or the giving of notice or both,
would constitute an event of default thereunder;

 

 
(iv)
The lessor under the ground lease is not in default under any of the terms or
provisions thereof on the part of the lessor to be observed or performed;

 

 
(v)
The term of the ground lease exceeds the maturity date of the related Mortgage
Loan by at least ten years;

 

 
(vi)
The ground lease or a memorandum thereof has been recorded and by its terms
permits the leasehold estate to be mortgaged. The ground lease grants any
leasehold mortgagee standard protection necessary to protect the security of a
leasehold mortgagee;

 

 
(vii)
The ground lease does not contain any default provisions that could give rise to
forfeiture or termination of the Ground Lease except for the non-payment of the
ground lease rents;

 
 
 
-23-

--------------------------------------------------------------------------------

 
 

 
(viii)
The execution, delivery and performance of the Mortgage do not require the
consent (other than those consents which have been obtained and are in full
force and effect) under, and will not contravene any provision of or cause a
default under, the ground lease; and

 

 
(ix)
The ground lease provides that the leasehold can be transferred, mortgaged and
sublet an unlimited number of times either without restriction or on payment of
a reasonable fee and delivery of reasonable documentation to the lessor.

 
(86) None of the Mortgaged Properties related to Mortgage Loans originated after
August 31, 2006 are located in Cook County, Illinois;
 
(87) No single borrower has a Mortgage Loan on multiple Mortgaged Properties;
 
(88) Except as set forth in the related Commitment Letter, monthly payments on
the Mortgage Loan commenced no more than sixty-six (66) days after the proceeds
of the Mortgage Loan were disbursed and, in the case of any Mortgage Loan where
the monthly payment commenced more than sixty (60) days after disbursement, the
initial payment required under the Mortgage Loan has been made. With respect to
each Mortgage Loan, the Mortgage Note is payable each month on the day
identified on the Mortgage Loan Schedule in monthly payments, which, except with
respect to any Mortgage Loan which is identified on the Mortgage Loan Schedule
as a balloon mortgage loan (each, a “Balloon Mortgage Loan”), in the case of a
fixed rate Mortgage Loan, are sufficient to fully amortize the original
principal balance over the original term thereof and to pay interest at the
related Mortgage Interest Rate, and in the case of an adjustable rate Mortgage
Loan, are changed on each Adjustment Date, and in any case, are sufficient to
fully amortize the original principal balance over the original term thereof and
to pay interest at the related Mortgage Interest Rate. In the case of a Balloon
Mortgage Loan, the Mortgage Note is payable in monthly payments based on an
amortization schedule not greater than fifty (50) years and a final monthly
payment substantially greater than the preceding monthly payment which is
sufficient to amortize the remaining principal balance of the Balloon Mortgage
Loan. No adjustable rate Mortgage Loan is convertible to a fixed rate Mortgage
Loan. The Mortgage Note does not permit negative amortization.
 
Section 7. Repurchase Obligation for Defective Documentation and for Breach of
Representation and Warranty.
 
(a) The representations and warranties contained in Section 6 shall not be
impaired by any review and examination of Mortgage Files or any failure on the
part of the Seller or the Purchaser to review or examine such documents and
shall inure to the benefit of any assignee, transferee or designee of the
Purchaser, including the Trustee for the benefit of holders of the Certificates.
 
-24-

--------------------------------------------------------------------------------

 
 
Upon discovery by the Seller, the Purchaser or any assignee, transferee or
designee of the Purchaser of any materially defective document in, or that any
material document was not transferred by or at the direction of the Seller (as
listed on the Trustee’s Preliminary Exception Report) as part of any Mortgage
File, or of a breach of any of the representations and warranties contained in
Section 6 that materially and adversely affects the value of any Mortgage Loan
or the interest therein of the Purchaser or the Purchaser’s assignee, transferee
or designee, the party discovering such breach shall give prompt written notice
to the Seller (in the case of a missing document) or RFC and the Seller (in the
case of a breach of any of the representations and warranties contained in
Section 6). Within sixty (60) days of its discovery or its receipt of notice of
any such missing documentation that was not transferred to the Purchaser as
described above, or of materially defective documentation, or of any such breach
of a representation and warranty, RFC or the Seller (or their related designee),
as applicable, promptly shall deliver such missing document or cure such defect
or breach in all material respects or, in the event RFC or the Seller (or their
related designee) cannot deliver such missing document or cannot cure such
defect or breach, RFC or the Seller, as applicable, shall, within ninety (90)
days of its discovery or receipt of notice, either (i) repurchase the affected
Mortgage Loan at the Purchase Price or (ii) pursuant to the provisions of the
Pooling and Servicing Agreement, cause the removal of such Mortgage Loan from
the Trust Fund and substitute one or more Qualified Substitute Mortgage Loans.
RFC or the Seller, as applicable, shall amend the Closing Schedule to reflect
the withdrawal of such Mortgage Loan from the terms of this Agreement and the
Pooling and Servicing Agreement. RFC or the Seller, as applicable, shall deliver
to the Purchaser such amended Closing Schedule and shall deliver such other
documents as are required by this Agreement or the Pooling and Servicing
Agreement within five (5) days of any such amendment. Any repurchase pursuant to
this Section 7(a) shall be accomplished by transfer to an account designated by
the Purchaser of the amount of the Purchase Price in accordance with Section
2.03 of the Pooling and Servicing Agreement. Any repurchase required by this
Section shall be made in a manner consistent with Section 2.03 of the Pooling
and Servicing Agreement.
 
Notwithstanding the foregoing, within 90 days of the earlier of discovery by RFC
or receipt of notice by RFC of the breach of the representation of RFC set forth
in Schedule A hereto which materially and adversely affects the interests of the
Holders of the Class P Certificates in any Prepayment Charge, RFC shall pay the
amount of the scheduled Prepayment Charge, for the benefit of the Holders of the
Class P Certificates by remitting such amount to the Servicer for deposit into
the Custodial Account, net of any amount previously collected by the Servicer or
paid by the Servicer, for the benefit of the Holders of the Class P Certificates
in respect of such Prepayment Charge.
 
(b) Notwithstanding the foregoing, with respect to an alleged breach of a
representation and warranty which breach is covered by a title insurance policy,
the Purchaser shall use reasonable efforts to enforce the provisions of any
related title insurance policy prior to seeking a remedy against RFC or the
Seller hereunder.
 
(c) It is understood and agreed that the obligations of RFC or the Seller set
forth in this Section 7 to cure or repurchase a defective Mortgage Loan
constitute the sole remedies of the Purchaser against RFC or the Seller
respecting a missing document or a breach of the representations and warranties
contained in Section 6.
 
-25-

--------------------------------------------------------------------------------

 
 
Section 8. Closing; Payment for the Mortgage Loans. The closing of the purchase
and sale of the Mortgage Loans shall be held at the New York City office of
Mayer, Brown, Rowe & Maw LLP at 10:00 a.m. New York City time on the Closing
Date.
 
The closing shall be subject to each of the following conditions:
 
(a) All of the representations and warranties of the Seller and RFC under this
Agreement shall be true and correct in all material respects as of the date as
of which they are made and no event shall have occurred which, with notice or
the passage of time, would constitute a default under this Agreement;
 
(b) The Purchaser shall have received, or the attorneys of the Purchaser shall
have received in escrow (to be released from escrow at the time of closing), all
Closing Documents as specified in Section 9 of this Agreement, in such forms as
are agreed upon and acceptable to the Purchaser, duly executed by all
signatories other than the Purchaser as required pursuant to the respective
terms thereof;
 
(c) The Seller shall have delivered or caused to be delivered and released to
the Purchaser or to its designee, all documents (including without limitation,
the Mortgage Loans) required to be so delivered by the Purchaser pursuant to
Section 2.01 of the Pooling and Servicing Agreement; and
 
(d) All other terms and conditions of this Agreement and the Pooling and
Servicing Agreement shall have been complied with.
 
Subject to the foregoing conditions, the Purchaser shall deliver or cause to be
delivered to the Seller on the Closing Date, against delivery and release by the
Seller to the Trustee of all documents required pursuant to the Pooling and
Servicing Agreement, the consideration for the Mortgage Loans as specified in
Section 3 of this Agreement, by delivery to the Seller of the Purchase Price.
 
Section 9. Closing Documents. Without limiting the generality of Section 8
hereof, the closing shall be subject to delivery of each of the following
documents:
 
(a) An Officer’s Certificate of the Seller, dated the Closing Date, in form
satisfactory to and upon which the Purchaser and Citigroup Global Markets Inc.
(the “Representative”) may rely, and attached thereto copies of the certificate
of formation, limited partnership agreement and certificate of good standing of
the Seller;
 
(b) An Opinion of Counsel of the Seller, dated the Closing Date, in form
satisfactory to and addressed to the Purchaser and the Representative;
 
(c) An Officer’s Certificate of RFC, dated the Closing Date, in form
satisfactory to and upon which the Purchaser and the Representative may rely,
and attached thereto copies of the certificate of formation, limited liability
company agreement and certificate of good standing of RFC;
 
 (d) Such opinions of counsel of RFC required by the Whole Loan Agreement;
 
-26-

--------------------------------------------------------------------------------

 
 
(e) Such opinions of counsel as the Rating Agencies or the Trustee may request
in connection with the sale of the Mortgage Loans by the Seller to the Purchaser
or the Seller’s execution and delivery of, or performance under, this Agreement;
 
(f) A letter from Deloitte & Touche LLP, certified public accountants, to the
effect that they have performed certain specified procedures as a result of
which they determined that certain information of an accounting, financial or
statistical nature set forth in the Purchaser’s prospectus supplement for Series
2007-RFC1, dated January 22, 2007 (the “Prospectus Supplement”) relating to the
Offered Certificates contained under the captions “Summary—The Mortgage Pool,”
“Legal Proceedings,” “Risk Factors,” (to the extent of information concerning
the Mortgage Loans contained therein) and “Description of the Mortgage Pool”
agrees with the records of RFC; and
 
(g) Such further information, certificates, opinions and documents as the
Purchaser or the Representative may reasonably request.
 
Section 10. Costs. The Seller shall pay (or shall reimburse the Purchaser or any
other Person to the extent that the Purchaser or such other Person shall pay)
all costs and expenses incurred in connection with the transfer and delivery of
the Mortgage Loans, including without limitation, recording fees, fees for title
policy endorsements and continuations and, except as set forth in Section 4(b),
the fees for recording Assignments.
 
The Seller shall pay (or shall reimburse the Purchaser or any other Person to
the extent that the Purchaser or such other Person shall pay) the fees and
expenses of the Seller’s accountants and attorneys, the costs and expenses
incurred in connection with producing the Servicer’s or any Subservicer’s loan
loss, foreclosure and delinquency experience, the costs and expenses incurred in
connection with obtaining the documents referred to in Section 9, the costs and
expenses of printing (or otherwise reproducing) and delivering this Agreement,
the Pooling and Servicing Agreement, the Certificates, the prospectus and
Prospectus Supplement, and any private placement memorandum relating to the
Certificates and other related documents, the initial fees, costs and expenses
of the Trustee, the fees and expenses of the Purchaser’s counsel in connection
with the preparation of all documents relating to the securitization of the
Mortgage Loans, the filing fee charged by the Securities and Exchange Commission
for registration of the Certificates, the cost of outside special counsel that
may be required by RFC and the fees charged by any rating agency to rate the
Certificates. All other costs and expenses in connection with the transactions
contemplated hereunder shall be borne by the party incurring such expense.
 
Section 11. [Reserved].
 
Section 12. [Reserved].
 
Section 13. Intent of Parties, Mandatory Delivery; Grant of Security Interest.
The sale of the Mortgage Loans as contemplated hereby is absolute and is
intended by both the Seller and the Purchaser to constitute a sale of such
Mortgage Loans by the Seller to the Purchaser. The sale and delivery on the
Closing Date of the Mortgage Loans described on the Mortgage Loan Schedule in
accordance with the terms and conditions of this Agreement is mandatory. It is
specifically understood and agreed that each Mortgage Loan is unique and
identifiable on the date hereof and that an award of money damages would be
insufficient to compensate the Purchaser for the losses and damages incurred by
the Purchaser in the event of the Seller’s failure to deliver the Mortgage Loans
on or before the Closing Date. The Seller hereby grants to the Purchaser a lien
on and a continuing security interest in the Seller’s interest in each Mortgage
Loan and each document and instrument evidencing each such Mortgage Loan to
secure the performance by the Seller of its obligation hereunder, and the Seller
agrees that it holds such Mortgage Loans in custody for the Purchaser, subject
to the Purchaser’s (i) right, prior to the Closing Date, to reject any Mortgage
Loan to the extent permitted by this Agreement, and (ii) obligation to deliver
or cause to be delivered the consideration for the Mortgage Loans pursuant to
Section 8 hereof. Any Mortgage Loans rejected by the Purchaser shall
concurrently therewith be released from the security interest created hereby.
All rights and remedies of the Purchaser under this Agreement are distinct from,
and cumulative with, any other rights or remedies under this Agreement or
afforded by law or equity and all such rights and remedies may be exercised
concurrently, independently or successively.
 
-27-

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, if on the Closing Date, each of the conditions
set forth in Section 8 hereof shall have been satisfied and the Purchaser shall
not have paid or caused to be paid the Purchase Price, or any such condition
shall not have been waived or satisfied and the Purchaser determines not to pay
or cause to be paid the Purchase Price, the Purchaser shall immediately effect
the re-delivery of the Mortgage Loans, if delivery to the Purchaser has
occurred, and the security interest created by this Section 13 shall be deemed
to have been released.
 
Section 14. Notices. All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given if personally delivered
to or mailed by registered mail, postage prepaid, or transmitted by fax and,
receipt of which is confirmed by telephone, if to the Purchaser, addressed to
Stanwich Asset Acceptance Company, L.L.C., Seven Greenwich Office Park, 599 West
Putnam Avenue, Greenwich, Connecticut 06830 (Telecopy (212-272-7206)) Attention:
Darren Fulco; or such other address as may hereafter be furnished to RFC and the
Seller in writing by the Purchaser; if to RFC, addressed to RFC at Residential
Funding Company, LLC, 8400 Normandale Lake Blvd., Suite 250, Minneapolis, MN
55437, Attention: Structured Finance, or such other address as may hereafter be
furnished to the Seller and the Purchaser in writing by RFC; if to the Seller,
addressed to the Seller at Carrington Securities, LP, Seven Greenwich Office
Park, 599 West Putnam Avenue, Greenwich, Connecticut 06830, (Telecopy
(212-272-7206)) Attention: Bruce M. Rose, or to such other address as the Seller
may designate in writing to the Purchaser and RFC.
 
Section 15. Severability of Provisions. Any part, provision, representation or
warranty of this Agreement that is prohibited or that is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of this Agreement that is prohibited or
unenforceable or is held to be void or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction as to any Mortgage Loan
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereto
waive any provision of law which prohibits or renders void or unenforceable any
provision hereof.
 
-28-

--------------------------------------------------------------------------------

 
 
Section 16. Agreement of Parties. The Seller, RFC and the Purchaser each agree
to execute and deliver such instruments and take such actions as either of the
others may, from time to time, reasonably request in order to effectuate the
purpose and to carry out the terms of this Agreement and the Pooling and
Servicing Agreement.
 
Section 17. Survival. (a) The Seller agrees that the representations, warranties
and agreements made by it herein and in any certificate or other instrument
delivered pursuant hereto shall be deemed to be relied upon by the Purchaser,
notwithstanding any investigation heretofore or hereafter made by the Purchaser
or on its behalf, and that the representations, warranties and agreements made
by the Seller herein or in any such certificate or other instrument shall
survive the delivery of and payment for the Mortgage Loans and shall continue in
full force and effect, notwithstanding any restrictive or qualified endorsement
on the Mortgage Notes and notwithstanding subsequent termination of this
Agreement, the Pooling and Servicing Agreement or the Trust Fund.
 
(b) RFC agrees that the representations, warranties and agreements made by it
herein and in any certificate or other instrument delivered pursuant hereto
shall be deemed to be relied upon by the Seller and the Purchaser,
notwithstanding any investigation heretofore or hereafter made by the Seller or
the Purchaser or on the behalf of either of them, and that the representations,
warranties and agreements made by RFC herein or in any such certificate or other
instrument shall continue in full force and effect, notwithstanding subsequent
termination of this Agreement, the Pooling and Servicing Agreement or the Trust
Fund.
 
Section 18. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
 
Section 19. Miscellaneous. This Agreement may be executed in two or more
counterparts, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one and the same instrument. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns. This Agreement supersedes all prior
agreements and understandings relating to the subject matter hereof. Neither
this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought. The headings in this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning hereof.
 
-29-

--------------------------------------------------------------------------------

 
 
It is the express intent of the parties hereto that the conveyance of the
Mortgage Loans by the Seller to the Purchaser as provided in Section 4 hereof
be, and be construed as, a sale of the Mortgage Loans by the Seller to the
Purchaser and not as a pledge of the Mortgage Loans by the Seller to the
Purchaser to secure a debt or other obligation of the Seller. However, in the
event that, notwithstanding the aforementioned intent of the parties, the
Mortgage Loans are held to be property of the Seller, then (a) it is the express
intent of the parties that such conveyance be deemed a pledge of the Mortgage
Loans by the Seller to the Purchaser to secure a debt or other obligation of the
Seller and (b) (1) this Agreement shall also be deemed to be a security
agreement within the meaning of Articles 8 and 9 of the New York Uniform
Commercial Code; (2) the conveyance provided for in Section 4 hereof shall be
deemed to be a grant by the Seller to the Purchaser of a security interest in
all of the Seller’s right, title and interest in and to the Mortgage Loans and
all amounts payable to the holders of the Mortgage Loans in accordance with the
terms thereof and all proceeds of the conversion, voluntary or involuntary, of
the foregoing into cash, instruments, securities or other property, including
without limitation all amounts, other than investment earnings, from time to
time held or invested in the Custodial Account whether in the form of cash,
instruments, securities or other property; (3) the possession by the Purchaser
or its agent of Mortgage Notes, the related Mortgages and such other items of
property that constitute instruments, money, negotiable documents or chattel
paper shall be deemed to be “possession” by the secured party for purposes of
perfecting the security interest pursuant to the New York Uniform Commercial
Code; and (4) notifications to persons holding such property and
acknowledgments, receipts or confirmations from persons holding such property
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, financial intermediaries, bailees or agents (as applicable) of the
Purchaser for the purpose of perfecting such security interest under applicable
law. Any assignment of the interest of the Purchaser pursuant to Section 4(d)
hereof shall also be deemed to be an assignment of any security interest created
hereby. The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Mortgage Loans, such
security interest would be deemed to be a perfected security interest of first
priority under applicable law and will be maintained as such throughout the term
of this Agreement and the Pooling and Servicing Agreement.
 
[Signatures follow]
 
-30-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Purchaser, the Seller and RFC have caused their names to
be signed by their respective officers thereunto duly authorized as of the date
first above written.
 

       
CARRINGTON SECURITIES, LP, as Seller
By: Carrington Capital Management, LLC, as its general partner
 
   
   
    By:   /s/ Bruce M. Rose  

--------------------------------------------------------------------------------

Name: Bruce M. Rose
Title: President
   

 

        STANWICH ASSET ACCEPTANCE COMPANY, L.L.C., as Purchaser  
   
   
    By:   /s/ Bruce M. Rose  

--------------------------------------------------------------------------------

Name: Bruce M. Rose
Title: President
   

 

        RESIDENTIAL FUNDING COMPANY, LLC  
   
   
    By:   /s/ Joseph Oring  

--------------------------------------------------------------------------------

Name: Joseph Orning
Title: Associate
   

 
 
 
 

--------------------------------------------------------------------------------

 
Schedule I
 
The Seller hereby represents, warrants, and covenants to the Purchaser as
follows on the Closing Date and on each Distribution Date thereafter:
 
General
 
1. This Agreement creates a valid and continuing security interest (as defined
in the applicable Uniform Commercial Code (“UCC”)) in the Mortgage Loans in
favor of the Purchaser which security interest is prior to all other liens, and
is enforceable as such as against creditors of and purchasers from the Seller.
 
2. The Mortgage Loans constitute “general intangibles” or “instruments” within
the meaning of the applicable UCC.
 
3. The Custodial Account and all subaccounts thereof constitute either a deposit
account or a securities account.
 
4. To the extent that payments and collections received or made with respect to
the Mortgage Loans constitute securities entitlements, such payments and
collections have been and will have been credited to the Custodial Account. The
securities intermediary for the Custodial Account has agreed to treat all assets
credited to the Custodial Account as “financial assets” within the meaning of
the applicable UCC.
 
Creation
 
5. The Seller owns and has good and marketable title to the Mortgage Loans free
and clear of any lien, claim or encumbrance of any Person, excepting only liens
for taxes, assessments or similar governmental charges or levies incurred in the
ordinary course of business that are not yet due and payable or as to which any
applicable grace period shall not have expired, or that are being contested in
good faith by proper proceedings and for which adequate reserves have been
established, but only so long as foreclosure with respect to such a lien is not
imminent and the use and value of the property to which the lien attaches is not
impaired during the pendency of such proceeding.
 
6. The Seller has received all consents and approvals to the sale of the
Mortgage Loans hereunder to the Purchaser required by the terms of the Mortgage
Loans that constitute instruments.
 
7. To the extent the Custodial Account or subaccounts thereof constitute
securities entitlements, certificated securities or uncertificated securities,
the Seller has received all consents and approvals required to transfer to the
Purchaser its interest and rights in the Custodial Account hereunder.
 
Perfection
 
8. The Seller has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Mortgage Loans from the
Seller to the Purchaser and the security interest in the Mortgage Loans granted
to the Purchaser hereunder.
 
 

--------------------------------------------------------------------------------

 
 
9. With respect to the Custodial Account and all subaccounts that constitute
deposit accounts, either:
 
(i) the Seller has delivered to the Purchaser a fully-executed agreement
pursuant to which the bank maintaining the deposit accounts has agreed to comply
with all instructions originated by the Purchaser directing disposition of the
funds in the Custodial Account without further consent by the Seller; or
 
(ii) the Seller has taken all steps necessary to cause the Purchaser to become
the account holder of the Custodial Account.
 
10. With respect to the Custodial Account or subaccounts thereof that constitute
securities accounts or securities entitlements, the Seller has caused or will
have caused, within ten days after the effective date of this Agreement, the
filing of all appropriate financing statements in the proper filing office in
the appropriate jurisdictions under applicable law in order to perfect the
security interest in the Custodial Account granted by the Seller to the
Purchaser.
 
Priority
 
11. Other than the transfer of the Mortgage Loans to the Purchaser pursuant to
this Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Mortgage Loans. The Seller has not
authorized the filing of, or is not aware of any financing statements against
the Seller that include a description of collateral covering the Mortgage Loans
other than any financing statement relating to the security interest granted to
the Purchaser hereunder or that has been terminated.
 
12. The Seller is not aware of any judgment, ERISA or tax lien filings against
the Seller.
 
13. The Trustee has in its possession all original copies of the Mortgage Notes
that constitute or evidence the Mortgage Loans. To the Seller’s knowledge, none
of the instruments that constitute or evidence the Mortgage Loans has any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Purchaser or its designee. All financing
statements filed or to be filed against the Seller in favor of the Purchaser in
connection herewith describing the Mortgage Loans contain a statement to the
following effect: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Purchaser.”
 
14. Neither the Custodial Account nor any subaccount thereof is in the name of
any person other than the Seller or the Purchaser or in the name of its nominee.
The Seller has not consented for the securities intermediary of the Custodial
Account to comply with entitlement orders of any person other than the Purchaser
or its designee.
 
 

--------------------------------------------------------------------------------

 
 
15. Survival of Perfection Representations. Notwithstanding any other provision
of this Agreement or any other transaction document, the Perfection
Representations contained in this Schedule shall be continuing, and remain in
full force and effect (notwithstanding any replacement of the Servicer or
termination of the Servicer’s rights to act as such) until such time as all
obligations under this Agreement have been finally and fully paid and performed.
 
16. No Waiver. The parties to this Agreement (i) shall not, without obtaining a
confirmation of the then-current rating of the Certificates waive any of the
Perfection Representations, and (ii) shall provide the Rating Agencies with
prompt written notice of any breach of the Perfection Representations, and shall
not, without obtaining a confirmation of the then-current rating of the
Certificates (as determined after any adjustment or withdrawal of the ratings
following notice of such breach) waive a breach of any of the Perfection
Representations.
 
17. Seller to Maintain Perfection and Priority. The Seller covenants that, in
order to evidence the interests of the Seller and the Purchaser under this
Agreement, the Seller shall take such action, or execute and deliver such
instruments (other than effecting a Filing (as defined below), unless such
Filing is effected in accordance with this paragraph) as may be necessary or
advisable (including, without limitation, such actions as are requested by the
Purchaser) to maintain and perfect, as a first priority interest, the
Purchaser’s security interest in the Mortgage Loans. The Seller shall, from time
to time and within the time limits established by law, prepare and present to
the Purchaser or its designee to authorize (based in reliance on the Opinion of
Counsel hereinafter provided for) the Seller to file, all financing statements,
amendments, continuations, initial financing statements in lieu of a
continuation statement, terminations, partial terminations, releases or partial
releases, or any other filings necessary or advisable to continue, maintain and
perfect the Purchaser’s security interest in the Mortgage Loans as a
first-priority interest (each a “Filing”). The Seller shall present each such
Filing to the Purchaser or its designee together with (x) an Opinion of Counsel
to the effect that such Filing is (i) consistent with the grant of the security
interest to the Purchaser pursuant to Section 19 of this Agreement, (ii)
satisfies all requirements and conditions to such Filing in this Agreement and
(iii) satisfies the requirements for a Filing of such type under the Uniform
Commercial Code in the applicable jurisdiction (or if the Uniform Commercial
Code does not apply, the applicable statute governing the perfection of security
interests), and (y) a form of authorization for the Purchaser’s signature. Upon
receipt of such Opinion of Counsel and form of authorization, the Purchaser
shall promptly authorize in writing the Seller to, and the Seller shall, effect
such Filing under the UCC without the signature of the Seller or the Purchaser
where allowed by applicable law. Notwithstanding anything else in the
transaction documents to the contrary, the Seller shall not have any authority
to effect a Filing without obtaining written authorization from the Purchaser or
its designee.
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 1
 
APPENDIX E - Standard & Poor’s Anti-Predatory Lending Categorization
REVISED October 20, 2006
 
Standard & Poor's has categorized loans governed by anti-predatory lending laws
in the jurisdictions listed below into three categories based upon a combination
of factors that include (a) the risk exposure associated with the assignee
liability and (b) the tests and thresholds set forth in those laws. Note that
certain loans classified by the relevant statute as Covered are included in
Standard & Poor's High Cost Loan category because they included thresholds and
tests that are typical of what is generally considered High Cost by the
industry.
 
Standard & Poor’s High Cost Loan Categorization


State/Jurisdiction
Name of Anti-Predatory Lending Law/Effective Date
Category under Applicable Anti-Predatory Lending Law
Arkansas
Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et seq. Effective
July 16, 2003
High Cost Home Loan
Cleveland Heights, Ohio
Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq. Effective June 2, 2003
Covered Loan
Colorado
Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq. Effective for
covered loans offered or entered into on or after Jan. 1, 2003. Other provisions
of the Act took effect on June 7, 2002
Covered Loan
Connecticut
Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen. Stat. §§ 36a-746
et seq. Effective October 1, 2001
High Cost Home Loan
District of Columbia
Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq. Effective for loans
closed on or after January 28, 2003
Covered Loan
Florida
Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq. Effective October 2, 2002
High Cost Home
Georgia (Oct. 1, 2002 - March 6, 2003)
Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq. Effective October 1,
2002-March 6, 2003
High Cost Home Loan
Georgia as amended (March 7, 2003 - current)
Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq. Effective for loans
closed on or after March 7, 2003
High Cost Home Loan

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
State/Jurisdiction
 
Name of Anti-Predatory Lending Law/Effective Date
 
Category under Applicable Anti-Predatory Lending Law
HOEPA Section 32
Home Ownership and Equity Protection Act of 1994, 15 U.S.C. § 1639, 12 C.F.R. §§
226.32 and 226.34. Effective Oct. 1, 1995, amendments October 1, 2002
High Cost Loan
Illinois
High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et seq. Effective
Jan. 1, 2004 (prior to this date, regulations under Residential Mortgage License
Act effective from May 14, 2001)
High Risk Home Loan
Indiana
Indiana Home Loan Practices Act, Ind. Code Ann. §§ 24-9-1-1 et seq. Effective
January 1, 2005; amended by 2005-HB 1179, effective July 1, 2005.
High Cost Home Loan
Kansas
Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq. Sections 16a-1-301
and 16a-3-207 became effective April 14, 1999; Section 16a-3-308a became
effective July 1, 1999
High Loan to Value Consumer Loan (id. § 16a-3-207); and High APR Consumer Loan
(id. § 16a-3-308a)
Kentucky
2003 KY H.B. 287 - High Cost Home Loan Act, Ky. Rev. Stat. §§ 360.100 et seq.
Effective June 24, 2003
High Cost Home Loan
Maine
Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq. Effective September
29, 1995, and as amended from time to time
High Rate High Fee Mortgage
Massachusetts
Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R. §§ 40.01 et seq.
Effective March 22, 2001, and amended from time to time.
High Cost Home Loan
 
Massachusetts Predatory Home Loan Practices Act. Mass. Gen. Laws ch. 183C, §§ 1
et seq. Effective November 7, 2004.
High Cost Home Mortgage Loan
Nevada
Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq. Effective October 1,
2003
Home Loan

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
State/Jurisdiction
 
Name of Anti-Predatory Lending Law/Effective Date
 
Category under Applicable Anti-Predatory Lending Law
New Jersey
New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq. Effective for loans closed on or after November 27, 2003
High Cost Home Loan
New Mexico
Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq. Effective as of
January 1, 2004; Revised as of February 26, 2004
High Cost Home Loan
New York
N.Y. Banking Law Article 6-l. Effective for applications made on or after April
1, 2003
High Cost Home Loan
North Carolina
Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq. Effective July 1, 2000; amended October 1, 2003 (adding open-end lines
of credit)
High Cost Home Loan
Ohio
H.B. 386 (codified in various sections of the Ohio Code), Ohio Rev. Code Ann. §§
1349.25 et seq. Effective May 24, 2002
Covered Loan
Oklahoma
Consumer Credit Code (codified in various sections of Title 14A). Effective July
1, 2000; amended effective January 1, 2004
Subsection 10 Mortgage
Rhode Island
Rhode Island Home Loan Protection Act, R.I. Gen. Laws §§ 34-25.2-1 et seq.
Effective December 31, 2006.
High Cost Home Loan
South Carolina
South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq. Effective for loans taken on or after January 1, 2004
High Cost Home Loan



 
 
 

--------------------------------------------------------------------------------

 
Standard & Poor’s Covered Loan Categorization


State/Jurisdiction
Name of Anti-Predatory Lending Law/Effective Date
Category under Applicable Anti-Predatory Lending Law
Georgia (Oct. 1, 2002 - March 6, 2003)
Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq. Effective October 1,
2002-March 6, 2003
Covered Loan
New Jersey
New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq. Effective November 27, 2003-July 5, 2004
Covered Home Loan



  
Standard & Poor’s Home Loan Categorization
 
State/Jurisdiction
Name of Anti-Predatory Lending Law/Effective Date
Category under Applicable Anti-Predatory Lending Law
Georgia (Oct. 1, 2002- March 6, 2003)
Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq. Effective October 1,
2002-March 6, 2003
Home Loan
New Jersey
New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq. Effective for loans closed on or after November 27, 2003
Home Loan
New Mexico
Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq. Effective as of
January 1, 2004; Revised as of February 26, 2004
Home Loan
North Carolina
Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq. Effective July 1, 2000; amended October 1, 2003 (adding open-end lines
of credit)
Consumer Home Loan
South Carolina
South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq. Effective for loans taken on or after January 1, 2004
Consumer Home Loan



 
 
 

--------------------------------------------------------------------------------

 